ON MOTION FOR REHEARING

PER CURIAM.
We grant the motion for written opinion and certification but deny the motion for rehearing. The earlier disposition without opinion is withdrawn and replaced by this opinion.
AFFIRMED. See Flagg v. State, 74 So.3d 138 (Fla. 1st DCA 2011). We certify that the same issue reviewed in this case is currently pending before the Florida Supreme Court in State v. Adkins, 71 So.3d 117 (Fla.2011). The mandate will be withheld pending final disposition of Adkins.
ORFINGER, C.J., TORPY and LAWSON, JJ., concur.